Citation Nr: 1122801	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tonsillitis.  

2.  Entitlement to service connection for gastrointestinal reflux disease (GERD) (also claimed as heartburn, gastrointestinal problems and shrunken esophagus).

3.  Entitlement to service connection for a psychiatric disorder, to include major depression.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2011, the Veteran testified at a Travel Board hearing.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.

With regard to tonsillitis, the service treatment records show that on report of medical history completed in April 1967, the Veteran indicated that he was advised to have his tonsils removed.  The examiner noted that the Veteran's tonsils were not out.  It was also noted that they were said to be enlarged.  On entrance examination conducted in April 1967, the Veteran's mouth and throat were evaluated as normal.  The records show that the Veteran received treatment for tonsillitis in February 1969.  On report of medical history completed in May 1969, the Veteran indicated in the affirmative that he had ear, nose or throat trouble.  On discharge examination conducted in May 1969, the Veteran's mouth and throat were evaluated as normal.  

Post-service, VA treatment records dating from 2000 through 2009 fail to reveal any treatment, complaints, or findings concerning tonsillitis.  In 2010, the Veteran reported to VA clinicians that he has had problems with swollen glands for years which comes and goes, and sometimes he gets a sore throat with it.  During his Board hearing, he reiterated that information and stated that he has had problems ever since service.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that the duty to obtain a VA examination on this issue has been triggered. 

With regard to GERD, on report of medical history completed in April 1967, the Veteran indicated that he had frequent indigestion.  The examiner noted that the Veteran did not have any indigestion in the past two months and that he never required medication.  It was also noted that there were no x-rays.  On entrance examination conducted in April 1967, clinical findings were normal.  Treatment records dated from April 1967 to January 1968 show that the Veteran was seen with complaints of stomach pain and epigastric distress.  On report of medical history completed in May 1969, the Veteran indicated in the affirmative that he had stomach, liver or intestinal trouble.  On discharge examination conducted in May 1969, clinical findings were normal.  

The Veteran testified at the March 2011 Travel Board hearing that following discharge from service, his gastrointestinal problems had become worse and that he sought treatment at a private medical facility from 1974 to 1981.  He reported that he attempted to retrieve those records from that facility but those records are no longer available.  He also indicated that he then sought treatment at a VA Medical Center (VAMC) around 1999.  VA treatment records dated from 2000 to 2009 document the Veteran's complaints of heartburn and of food sticking in his esophagus.  The records reveal diagnoses of GERD.  A VA barium study conducted in April 2001 revealed that the Veteran had a sliding hiatal hernia with gastroesophageal reflux associated with peptic stricture of the distal esophagus.    
 
In light of the evidence outlined above, the Veteran must be afforded a VA examination with medical opinion by a physician in order to obtain an opinion as to whether his GERD is possibly related to service.

With regard to major depression, the Veteran contends that the disorder is related to his active service.  Specifically, he reports that while he was in basic training a friend cut his wrists with a razor blade and was discharged from service.  He indicated that he still suffers from flashbacks due to that incident.  The service treatment reports show that on entrance examination conducted in April 1967, the Veteran's psychiatric evaluation was normal.  In November 1967, the Veteran was admitted to mental hygiene service after it as noted that the Veteran appeared depressed and had taken pills earlier during the week.  The Veteran described his feelings as not caring, feeling depressed, not liking the Army and wanting to get away even if it amounted to taking a few pills.  The diagnosis was acute situational reaction.  On report of medical history completed in May 1969, the Veteran indicated in the affirmative that he had depression or excessive worry.  The report of his May 1969 discharge physical indicates that his psychiatric evaluation was normal.

Post-service, VA treatment records dated in August 2010 show that the Veteran was diagnosed with major depression and mood disorder.  The records show that the Veteran reported hating the military from the very beginning and that he reported an incident in which a friend attempted suicide.  In an August 2010 psychology note, a VA examiner concluded that the Veteran appeared to have had problems with depression and anxiety on and off throughout most of his life in response to multiple life issues and stressors.  In another August 2010 VA psychiatry consult note, the Veteran described himself as being "happy go lucky" prior to the military but now has a negative look at life in general.  The examiner noted that the Veteran reported a general change of personality after being in the military and that he has very negative feelings about this time which he has carried with him throughout his adult life per his report.    

As the Veteran has been diagnosed with major depression and mood disorder, and in light of the evidence outlined above, he should be afforded a VA examination with medical opinion to determine whether a current psychiatric disorder is possibly related to service.

Moreover, during the course of the appeal, the Veteran reported receiving treatment for his claimed disorders at the VA Medical Centers in Pittsburgh and Butler.  The last VA outpatient treatment record contained in the claims file from the Butler VA Medical Center is dated in August 2010.  Treatment records from the Pittsburgh VA Medical Center are not of record.  The ROAMC should obtain relevant outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant current treatment records dating since August 2010 from the VA Medical Center in Butler and all relevant treatment records from the VA Medical Center in Pittsburgh.

2.  After the above has been completed to the extent possible, arrange for the Veteran to be scheduled for a VA esophagus examination to determine the nature of any currently diagnosed gastrointestinal disorder, to include GERD, and to obtain an opinion as to whether such is possibly related to service.  In addition, the examiner should examine the Veteran's throat and tonsils to determine whether he suffers from any current condition related to tonsillitis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to the following questions:

(a) Is it at least as likely as not (50 percent probability or greater) that a current gastrointestinal disorder, to include GERD arose during service or is otherwise related to any incident of service, taking into account the in-service complaints of stomach pain and epigastric distress? 
(b) Did any gastrointestinal disorder clearly exist prior to active service?  If so, did the disorder undergo a permanent worsening beyond normal progression (aggravation) in service?  If so, is any current gastrointestinal disorder related to that aggravation in service?
(c) With respect to the tonsillitis claim, the examiner should indicate whether the Veteran has any current or residual disability associated with tonsillitis.  For any current disability diagnosed, the examiner should indicate whether the current diagnosed disorder is related to the tonsillitis treated in service.  
(d) A rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and extent of any psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, taking into account the Veteran's in-service treatment for an acute situational reaction.  A rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





